internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-111965-99 date date legend company state a date b government_entity d e this responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is set forth below company is a state a corporation that has elected to be an s_corporation under sec_1362 of the internal_revenue_code the election was effective for the tax_year beginning on date b but has not been effective since company’s inception company intends to make a charitable_contribution of real_estate within the meaning of sec_170 to government_entity company makes the following plr-111965-99 representations with respect to this charitable_contribution a company will be allowed a charitable deduction under sec_170 equal to the fair_market_value of the real_estate b the fair_market_value of the real_estate represents less than d percent of company’s gross assets and less than e percent of company’s net assets the contribution is not being made in conjunction with any other gifts or contributions c to the best of company’s knowledge there is no plan or agreement between government_entity and company for government_entity to sell or otherwise dispose_of the real_estate based solely on the information set forth above and provided that the transfer of real_estate is a charitable_contribution under sec_170 to the extent of the real estate’s fair_market_value we rule that the charitable_contribution of real_estate by company does not result in gain_or_loss recognition to which sec_1374 applies see sec_1001 sec_1_1374-4 of the income_tax regulations no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed and none was requested concerning the applicability of sec_170 to company’s contribution of real_estate to government_entity this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important to attach a copy of this letter to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours assistant chief_counsel corporate by chief branch
